UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4248


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHESTER LAMAR WHEELESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cr-00238-F-1)


Submitted:   November 20, 2014            Decided:   December 9, 2014


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chester Lamar Wheeless pleaded guilty to obstruction

of commerce by robbery, in violation of 18 U.S.C. § 1951 (2012),

and brandishing a firearm in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2012).                        The district

court sentenced Wheeless to 141 months of imprisonment and he

now   appeals.       For    the   reasons      that   follow,      we    dismiss      the

appeal.

             On   appeal,    Wheeless      argues     that   the    district        court

plainly     erred   in     failing   to    provide     him   an     opportunity        to

withdraw his guilty plea after rejecting one of the non-binding

Guidelines stipulations in the plea agreement.                      The Government

has   asserted      that    Wheeless’      appellate       waiver       in   the     plea

agreement bars review of this claim.

             Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2012).                                United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                          A waiver

will preclude appeal of a specific issue if the waiver is valid

and   the   issue    is    within    the   scope      of   the    waiver.          United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                          Whether a

defendant validly waived his right to appeal is a question of

law that this court reviews de novo.               Id. at 168.

      “The validity of an appeal waiver depends on whether the

defendant knowingly and intelligently agreed to waive the right

                                           2
to appeal.”      Id. at 169.    Generally, if the district court fully

questions    a   defendant   regarding        the   waiver    of   his   right    to

appeal during the Rule 11 colloquy, the waiver is both valid and

enforceable.      United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991).      We have thoroughly reviewed the record and conclude

that Wheeless knowingly and intelligently agreed to waive his

right to appeal and that the issue Wheeless seeks to raise on

appeal falls squarely within the scope of the appellate waiver.

            Accordingly, we dismiss the appeal.               We dispense with

oral   argument    because     the    facts    and    legal    contentions       are

adequately    presented   in    the    materials     before    this      court   and

argument would not aid in the decisional process.



                                                                         DISMISSED




                                        3